The Court,


Gilpin, G. J.,

charged the jury, that as the facts in the case were before them in a written statement signed by the counsel, the court would say to them that the note was vitiated by such an alteration, and the plaintiff could not recover upon it, because the policy of the law which is to guard and preserve such instruments in their strictest purity and entire exemption from any material alteration whatever, would not allow the plaintiff even to attempt to do what he had endeavored to do in this case, notwithstanding it might have been done by mistake and without any fraudulent intention on his part. Their verdict should, therefore, be for the defendant.